PER QURIAM.
Notice of appeal and undertaking in this case were served on respondent, and the same with proof of service filed with the clerk of the circuit court of McPhérson county, S. D., on September 24, 1923; and all said papers were filed with the clerk of this court on September 26, 1923. Since then no briefs or other papers of any kind have been filed with this court. The appellant, having utterly failed to comply with rules 5-, 6, 7, and 13, of this court within the time therein prescribed, the appeal is deemed abandoned, and the judgment of the lower court is affirmed.
Note. — Reported in 197 N. W. 785. See, Headnote, Appeal and error, 3 C. J. Sec. 1607; 4 C. J. Sec. 2437.